Exhibit 10.1

 



November 14, 2013

 

Mr. Dan Ferris

Virtus Oil & Gas

The Gas Tower

555 W. 5th St. 31st Floor

Los Angeles, CA 90013

 

Re:Letter Agreement
Tidewater’s Iron County, Utah acreage



Mr. Ferris,

 

This Letter Agreement (the “Agreement”) sets forth our mutual agreement
regarding the sale to Virtus Oil & Gas (“VOG”) of Tidewater Oil & Gas Company,
LLC’s (“Tidewater”) working interest in Iron County, Utah, which has
approximately 36,787 net acres (see Landmap “Exhibit A – Iron County Leases,
Iron County, Utah,” for specific leasehold descriptions of Tidewater’s interest
in Iron County, Utah), and “VOG’s” purchase 87.5% of Tidewater’s Working
Interest with Tidewater retaining a 12.5% Working Interest and a 12.5% carried
interest in the initial well in its Iron County, Utah acreage position, which is
subject to Bankruptcy Court approval. This Agreement shall not be effective and
shall be null and void unless it is approved by the Bankruptcy Court in the
Tidewater Chapter 11 bankruptcy case.  While Tidewater will proceed to gain
approval of the Agreement, it will retain the right to withdraw its Motion for
approval as it deems appropriate in the exercise of its duties in the Chapter 11
case. Once this Letter Agreement is approved by the Bankruptcy court, the
$290,000 non-refundable acquisition cost will be paid as described in i-iv
below.

 

WHEREAS,VOG is agreeing to provide $290,000 as non-refundable acquisition cost
payable in the following manner:

 

i.The first payment of $45,000 is due within 10 days of the approval, by the
Bankruptcy Court, of this Letter Agreement.

ii.The Second payment of $45,000 payable 55 days after the Bankruptcy Court
Approval of this Letter Agreement.

iii.An additional payment, the Third payment of $100,000 payable within 145 days
after the Bankruptcy Court approval of this Letter Agreement.

iv.Then the last payment, the Forth payment, an amount of $100,000 payable
within 235 days after the Bankruptcy Court approval of this Letter Agreement.

v.Commit to drill a 12,000 test of the Jurassic-Navajo, Permian – Kaibab
formation, 1 vertical well; approximate drilling and completion cost of $2.5
million.

vi.An AAPL FORM 610-1989 Model Operating Agreement will be signed. This
agreement will have a 100 and 300 percent non-consent penalty for tangibles and
intangibles.

 

1.0The terms of our agreement with respect to the Iron County Prospect interest
are as follows:

1.1VOG agrees to pay $290,000 to Tidewater for 87.5% of it’s working interest in
approximately 36,787 net acres in the area as set forth in “Exhibit A – Iron
County Leases, Iron County, Utah,” attached hereto and hereinafter referred to
as Exhibit A and such non-refundable payment of $290,000 to Tidewater shall be
made as described above and upon final payment, Tidewater shall immediately
assign the working interest in the subject leases in Exhibit A to VOG. The
leases in Exhibit A are delivered with an 80% NRI (Net Revenue Interest).

-1-

 

 



Tidewater Oil & Gas Company, LLC – Virtus Oil & Gas                  Page 2 of 4



 

1.2Failure of VOG to pre-pay Tidewater for the estimated drilling cost of the
Initial Test Well on or before February 3, 2015 shall result in VOG forfeiting
all rights to any interest contained in Exhibits A, and Tidewater shall retain
the $290,000.

 

1.3Tidewater shall continue to administer and maintain the lease rental payments
as shown in Exhibit B and shall invoice VOG for Tidewater’s proportionate share
of lease rental payments.

 

1.4Tidewater shall notify VOG ninety (45) days prior to the lease rental due
date of the leases subject to this Letter Agreement in Exhibit A, and VOG shall
have thirty (30) days to respond to Tidewater as to whether VOG agrees to pay
such lease rentals, see Exhibit B. Failure to pay said lease rentals will result
in loss of VOG’s right, title and interest to all such lease(s), where lease
rentals were not paid.

 

1.5Tidewater shall be the operator of the Initial Test Well. The Initial Test
Well, to drill a 12,000 foot test of the Jurassic-Navajo, Permian-Kaibab,
carries an estimated cost of $2,500,000 to drill and complete the well. VOG
agrees to pre-pay Tidewater for the Initial Test Well Drilling Cost 30 days
prior to spud date which is anticipated to be no later than February 3, 2015.
Tidewater shall not be responsible for any cost associated with the first well,
and will be carried on the initial well drilled in this prospect area for 12.5%
through the cost of drilling and completion.

 

2.0Time is of the essence for this Agreement. All of the terms, covenants,
conditions and provisions hereof shall inure to, be available to and binding
upon the parties hereto, their respective heirs, executors, administrators,
assigns and successors. It is not the purpose or intention of this agreement to
create, nor shall the same be considered as creating any partnership, commercial
venture, or other usual partnership relation, including joint and collective
liability.

 

3.0All notices or communications required or permitted under this Agreement
shall be in writing and any notices, communications or delivery hereunder shall
be deemed to have been fully made if hand delivered, or if mailed by registered
or certified mail, postage prepaid, to the address as set forth below:

 

To: Virtus Oil & Gas

The Gas Tower

555 W. 5th Street 31st floor

Los Angeles, CA 90013

Attn: Mr. Dan Ferris

 

To: Tidewater

Tidewater Oil & Gas Company LLC

110 16th Street Suite #405

Denver, Colorado 80202

Attn: Mr. James Jones

-2-

 

 

Tidewater Oil & Gas Company, LLC – Virtus Oil & Gas                  Page 3 of 4

 

4.0This Agreement shall be governed by the laws of the State of Colorado without
regard to rules regarding conflicts of laws; and the parties agree that proper
venue for any disputes rising hereunder shall be in Federal or State courts
located in the State of Colorado.

 

5.0The waiver or failure of either party to enforce any provision of this
Agreement shall not be construed or considered to be a waiver of any further
breach of such provision or of any other provisions of this Agreement.

 

Please acknowledge your acceptance of this Agreement by signing this Agreement
in the place provided below and returning one fully executed original to
Tidewater Oil & Gas Company LLC, 110 16th Street, Suite 405, Denver, CO 80202.

 

 

IN WITNESS WHEREOF, the undersigned parties as of this 14th day of November,
2013.

 

 

Tidewater Oil & Gas Company LLC

 

By: ___/s/ James S. Jones________________

 

Name: ___James S. Jones___________________

 

Title: ___Manager________________________

 

Virtus Oil & Gas

 

By: ___/s/ Daniel M Ferris________________

 

Name: ___Daniel M Ferris__________________

 

Title: ___CEO___________________________

 

 

Tidewater Wire Transfer instructions are as follows:

 

Routing Number: 102000021

Account Number: 103681814192

SWIFT Number: USBKUS44IMT

ATTN: James S. Jones on the “Tidewater Operating” account

USBank Denver Downtown Office

1625 Broadway

Denver, CO 80202

303-629-3285

 

-3-

 

Tidewater Oil & Gas Company, LLC – Virtus Oil & Gas                  Page 4 of 4

 

Attachments are as follows:

 

Exhibit “A”: Landmap

Exhibit “B” : Monthly Rental Detail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-4-

 

 

[ex1001_image001.jpg]

-5-

 

 

[ex1001_image002.jpg]



-6-

 

 

[ex1001_image003.jpg]

-7-

 

 

[ex1001_image004.jpg] 



-8-

 